Citation Nr: 1430988	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  12-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent prior to October 21, 2011, and in excess of 70 percent from October 21, 2011, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to October 21, 2011 for the grant of a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to February 1968.  

This matter comes to the Board of Veterans' Appeals (Board) from March 2010 and April 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

During the pendency of the appeal, an April 2012 RO decision increased the disability rating for posttraumatic stress disorder (PTSD) from 50 percent to 70 percent, effective October 21, 2011, the date of a VA examination.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified at a July 2013 Board hearing before the undersigned Veterans Law Judge (VLJ) wherein the undersigned clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of his claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (describing the hearing officer's duty to fully explain the issues and suggest the submission of evidence that may have been overlooked).  

A January 2011 RO decision denied service connection for status post right carotid endarterectomy (claimed as ischemic heart disease as secondary to herbicide exposure), for purposes of entitlement to retroactive benefits.  The Veteran filed a notice of disagreement (NOD) in March 2011 and he was provided with a statement of the case (SOC) in April 2012.  The Veteran did not thereafter submit a timely VA Form 9 substantive appeal.  Hence, the issue of entitlement to service connection for status post right carotid endarterectomy (claimed as ischemic heart disease as secondary to herbicide exposure), for purposes of entitlement to retroactive benefits, is not before the Board and will not be addressed herein.  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  


FINDINGS OF FACT

1.  Prior to October 21, 2011, the Veteran's PTSD is manifested by symptoms of depression, irritability, sleep impairment, hypervigilance, isolation, panic attacks more than once a week, and circumlocutory speech, all of which are most nearly approximated by a 50 percent disability rating which accounts for occupational and social impairment with reduced reliability and productivity.  

2.  From October 21, 2011, the Veteran's PTSD is manifested by symptoms of 
depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and obsessional rituals which interfere with routine activities, all of which are most nearly approximated by a 70 percent disability rating which accounts for occupational and social impairment with deficiencies in most areas.  

3.  Prior to October 21, 2011, the Veteran's combined disability rating does not meet the percentage requirements for consideration of a TDIU rating on a schedular basis, and the Veteran was not precluded from substantially gainful employment due solely to his service-connected PTSD; therefore, referral for extraschedular consideration prior to October 21, 2011 is not warranted.  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for PTSD in excess of 50 percent prior to October 21, 2011, and in excess of 70 percent from October 21, 2011, have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2013).  

2.  The criteria for an effective date prior to October 21, 2011 for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 5110 , 7104 (West 2002); 38 U.S.C.A. §§ 3 .400, 4.16(b) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Veteran initially claimed entitlement to service connection for posttraumatic stress disorder (PTSD) in November 2009 and his claim of entitlement to a total disability rating based upon individual unemployability (TDIU) was received in January 2011.  He was provided with notice regarding his PTSD claim in December 2009, including how disability ratings and effective dates are calculated.  Although it appears the Veteran was not provided with VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, or particularized notice regarding his TDIU claim, the Board finds this is harmless, as service connection for PTSD was subsequently granted in a March 2010 RO decision and TDIU was granted by the RO in April 2012.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no additional discussion of the duty to notify is required regarding the downstream elements of an increased disability rating for PTSD and an earlier effective date for TDIU.  

Regarding the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records have been obtained and associated with the claims file.  

The Veteran was afforded VA examinations in January 2010 and October 2011, and the examination reports have been associated with the claims file.  The Board finds the examinations and resulting opinions are adequate and provide a sound basis that allows the Board to address the applicable rating criteria.  The VA examiners personally interviewed and examined the Veteran, considered his reported history, provided sufficiently detailed descriptions of the claimed disability, and provided analysis to support the resulting opinions, including the information necessary to evaluate the Veteran's disabilities.  

No additional relevant evidence has been identified by the Veteran or his representative.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the claims on appeal and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Indeed, here the RO has assigned a staged rating, granting the Veteran an increased 70 percent disability rating, effective October 21, 2011, in an April 2012 decision.  

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling prior to October 21, 2011, and 70 percent disabling from October 21, 2011, under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  

Under the applicable rating criteria, a 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  



II.A.  Disability Rating Prior to October 21, 2011

The Veteran maintains entitlement to an initial disability rating in excess of 50 percent for his service-connected PTSD prior to October 21, 2011.  

The Veteran initially filed his PTSD claim in November 2009.  VA treatment records from that same month document that the Veteran had a positive PTSD screen, a negative depression screen, and a moderate suicide risk screen, after which he was referred to mental health for evaluation.  

The Veteran was afforded an initial evaluation for PTSD by a VA examiner in January 2010.  The examiner reviewed the Veteran's claims file and medical records, obtained a history from the Veteran, and completed an examination of the Veteran.  The Veteran appeared disheveled and unkempt, although he was attentive and oriented, with normal memory and no delusions or tangential thoughts.  He reported combat stressors during active service in Vietnam followed by post-service alcohol use leading to hospitalization in 1995 and treatment by a London psychiatrist in 2000.  His social history included three failed marriages, with two estranged daughters from his first marriage, and a few long-standing friends that he had not seen in years.  His occupational history was in sales but he reported he had not worked in three to four years due to depression and lack of motivation.  Other reported symptoms included sleep problems, lack of interest in activities, and panic attacks once per week.  The examiner noted that there was no lack of impulse control, episodes or violence, or suicidal/homicidal ideation, and that the Veteran was able to maintain minimum personal hygiene.  

Overall, the examiner documented persistent re-experiencing of traumatic combat service events, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal, all of which were noted to be daily and moderate to severe in nature.  The examiner ultimately diagnosed PTSD and assigned a GAF score of 45, reflective of chronic and serious PTSD symptoms productive of serious impairment in social and occupational functioning.  

The Veteran's daughters submitted lay statements in December 2009 which reflect an emotional distance and lack of relationship with the Veteran.  

SSA disability records reflect that the Veteran has been considered disabled for SSA purposes since January 2008, due to a primary diagnosis of anxiety disorders and a secondary diagnosis of essential hypertension.  SSA records from May 2010, including a mental residual functional capacity assessment and a psychiatric review technique, indicate that the Veteran's anxiety-related disorder results in moderate limitation of sustained concentration and performance, moderate limitation on social interaction, and moderate limitation on the ability to adapt to changes in a work setting.  All other mental activities were not significantly limited.  The overall functional capacity assessment stated that the Veteran was able to learn and perform work-like activities in a low-pressure setting with limited interaction with others.  

Vet Center records, including an intake from April 2010, reflect that the Veteran has moderate to severe PTSD.  Symptoms endorsed by the Veteran at the time include delusions and auditory hallucinations.  The Veteran was assigned a GAF score of 51.  

Following his April 2010 NOD, the Veteran submitted a detailed statement in June 2010, wherein he endorsed symptoms including a lack of ability to concentrate, lack of contact with family or friends, avoidance of crowds, outbursts of verbal anger, daily panic attacks requiring medication, and continuing sleep impairment.  

At a private psychological evaluation in March 2011, the Veteran appeared depressed.  He displayed a bland affect and verbose, extensive, and superfluous speech in response to questioning.  His thoughts were difficult to follow and train of thought contained some digression, without unusual ideation of speech.  The Veteran denied suicidal ideation, and there were no obvious indications of psychotic distortions, including hallucinations or misinterpretations of reality.  His cognitive functioning, insight, and judgment were all intact.  The evaluation notes that the Veteran scored a total of 104/136 on the Davidson Trauma Scale (DTS), an instrument for measuring the frequency and severity of PTSD symptoms.  The Veteran endorsed a number of symptoms including depression, irritability, difficulty concentrating, sleep impairment, avoidance, loss of interest in activities, and feeling emotionally numb.  The psychologist diagnosed PTSD, depression, anxiety, and a panic disorder, and assigned a GAF score of 40.  

VA treatment records contain a June 2011 initial mental health assessment conducted at the Clarksburg VA Medical Center (VAMC).  At that time, the Veteran was transitioning his care from the Martinsburg VAMC.  The Veteran endorsed symptoms of depression, decreased interest in activities, irritability, avoidance, hopelessness, sleep impairment with nightmares, flashbacks, and hypervigilance.  He denied suicidal or homicidal ideation.  The Veteran was cooperative but displayed moderately circumstantial and tangential speech.  His cognition was intact, with fair insight and adequate judgment.  The Veteran screened negative for depression but positive for PTSD.  The attending physician assistant diagnosed major depressive disorder and PTSD, with a current GAF score of 55.  

Overall, the Board finds that prior to October 2011, the Veteran's PTSD was primarily manifested by symptoms of depression, irritability, sleep impairment, hypervigilance, isolation, and panic attacks.  These symptoms are best approximated by the assigned initial 50 percent disability rating which accounts for occupational and social impairment with reduced reliability and productivity.  

Moreover, such symptoms do not more closely approximate the criteria required for an increased 70 percent disability rating prior to October 2011, as the Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  Specifically, the Board notes that although the Veteran was assigned GAF scores of 45 by the VA examination in January 2010 and 40 by the private psychologist in March 2011, the symptoms described by the Veteran do not reflect such severity as they do not include any suicidal ideation, unprovoked irritability with periods of violence, disorientation, neglect of appearance, or complete inability to establish and maintain social or occupational relationships.  Rather, as documented within SSA testing results, the Veteran has some moderate limitations on social and occupational functioning.  It is documented that he could perform work activities with limited interaction; however, this is not a total inability to establish and maintain occupational relationships.  Thus, notwithstanding GAF scores which indicate serious symptoms or serious impairment of social and occupational functioning, the Board finds the Veteran's condition prior to October 2011 does not meet the criteria for a rating in excess of 50 percent.  

As the criteria for an increased 70 percent rating have not been met, it follows that the Veteran also does not meet the more severe criteria for an increased 100 percent rating.  The preponderance of the evidence is against the claim for a rating in excess of 50 percent for PTSD prior to October 21, 2011, and the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Disability Rating From October 21, 2011

Most recently, the Veteran was afforded a VA PTSD examination in October 2011.  The Veteran denied any significant changes in his mental health from the previous examination.  The examiner noted the following symptoms:  depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and obsessional rituals which interfere with routine activities.  The examiner diagnosed PTSD and major depressive disorder, and assigned a GAF score of 50.  She stated that the Veteran's PTSD was at a similar level of severity since the last exam, with some worsening of social isolation.  She reported that social and occupational functioning continued to be seriously impaired with reduced reliability and productivity.  

The Veteran submitted a November 2011 statement indicating that he was unsatisfied with how the October 2011 VA examination was conducted and requesting a new examination.  He did not, however, state any specific reasons as to why he felt the October 2011 examination was inadequate; rather, he simply stated he was "unsatisfied" with the examination.  The Board notes that the examiner reviewed the Veteran's claims file and VA treatment records, and conducted a thorough examination of the Veteran which included consideration of the Veteran's statements and reported history.  Further, the examiner provided a factually accurate rationale for the opinion rendered; thus, the Board finds the October 2011 examination to be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  

Following the October 2011 examination, an April 2012 Statement of the Case (SOC) granted an increased 70 percent disability rating based upon the results of that examination.  

However, the evidence of record does not show, and the Veteran does not explicitly contend, that the Veteran's PTSD warrants a rating in excess 70 percent from October 21, 2011.  Neither the lay or medical evidence indicates that he has total occupational and social impairment due to his symptomatology.  He has not displayed persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of harm to himself or others, intermittent inability to perform activities of daily living, or disorientation to time or place, with memory loss.  

The preponderance of the evidence is against the claim for a rating in excess of 70 percent for PTSD from October 21, 2011, and the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  



II.C.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2013).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including depression, anxiety, sleep impairment with nightmares, panic attacks, hypervigilance, and social isolation, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not thwarted.  Further, neither the Veteran nor the appellant have argued that his symptoms are not contemplated by the rating criteria; rather, the Veteran merely disagreed with the assigned initial evaluation for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


III.  Earlier Effective Date - TDIU

The Veteran maintains that entitlement to an effective date prior to October 21, 2011, for the assignment of a TDIU.  

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a) (West 2002).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2013).  

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or his service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  38 C.F.R. § 4.16(a).  

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a) , may receive extraschedular consideration under 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

In order to grant TDIU on an extraschedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

It is clear that the claimant need not be a total "basket case" before there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991).  

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  

In this case, the Veteran's sole service-connected disability is his PTSD, rated as 50 percent disabling prior to October 21, 2011.  Thus, the Veteran did not meet the schedular criteria for a TDIU prior to October 21, 2011, when he was granted an increased 70 percent disability rating for his PTSD.  38 C.F.R. § 4.16(a).  

The Veteran contends that he is entitled to a TDIU rating prior to June October 21, 2011, as his service-connected PTSD rendered him unemployable at that time.  He completed VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), and reported that he last worked full-time in 2006 and was unemployed due to his PTSD.  This is consistent with his reports in VA treatment records and examination reports.  

The Board acknowledges the January 2010 VA PTSD examination, wherein the Veteran reported an occupational history in sales but that he had not worked in three to four years due to depression and lack of motivation.  The VA examiner found that the Veteran's chronic and serious PTSD symptoms were productive of serious impairment in social and occupational functioning.  

However, as discussed above, there is additional evidence of record which shows that the Veteran has non-service-connected disabilities which contributed to his overall disability picture and unemployment prior to October 2011.  

Significantly, SSA records document that the Veteran was found to be disabled in January 2008 due to a primary diagnosis of anxiety disorders and a secondary diagnosis of essential hypertension.  The Veteran is not service-connected for an anxiety disorder or hypertension, and impairment from non-service-connected disabilities may not be considered in support of a claim for a TDIU rating.  Moreover, to the extent that the primary anxiety disorder leading to SSA disability benefits could be considered to be intertwined with the Veteran's PTSD symptomatology, the Board notes that SSA records from May 2010, including a mental residual functional capacity assessment and a psychiatric review technique, indicate that the Veteran's anxiety-related disorder results in moderate limitation of sustained concentration and performance and moderate limitation on the ability to adapt to changes in a work setting.  An overall functional capacity assessment stated that the Veteran was able to learn and perform work-like activities in a low-pressure setting with limited interaction with others.  Thus, while SSA records reflect some limitations upon the Veteran's ability to work, such records do not indicate that the Veteran was completely unable to secure or follow a gainful occupation due to his service-connected PTSD.  

While the Board does not doubt that the Veteran's service-connected PTSD had some effect on his employability, the weight of the evidence does not support his contention that his PTSD alone precluded his participation in any form of substantially gainful employment.  In recognition of the severity of and impairment caused by his service-connected PTSD during the period in question, the Veteran was granted a 50 percent disability rating.  However, based on the evidence discussed above, the Board finds that a preponderance of the evidence of record does not demonstrate that the Veteran's service-connected PTSD alone actually precluded him from engaging in substantially gainful employment.  As such, referral to the Compensation and Pension Service Director for extra-schedular consideration is not warranted.  

The Board acknowledges the Veteran's assertions that he is unable to work due to his service-connected PTSD.  The Veteran is competent to report symptoms such as depression and lack of motivation, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds that his assertions of unemployability are outweighed by the other evidence of record, including the SSA disability records discussed above, which indicates that his service-connected PTSD did not completely preclude him from obtaining substantially gainful employment due to functional impairment prior to October 21, 2011.  As such, referral for extraschedular consideration for a TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted.  

While the Board is sympathetic to the Veteran, and regrets his current condition, unfortunately the claim for entitlement to an earlier effective date for TDIU must be denied.  As noted, the effective date of award will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Veteran was granted a TDIU the very day that entitlement arose - that is, when his combined disability rating reached 70 percent.  Also, there is no indication that the Veteran met the criteria for an extraschedular evaluation prior to October 21, 2011.  In the absence of evidence that the Veteran's PTSD alone rendered him unemployable prior to October 21, 2011, referral of the case to the Director of Compensation Service for consideration of a TDIU rating on an extraschedular basis is not warranted.  The preponderance of the evidence is against the claim for an earlier effective date for TDIU.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  


ORDER

Entitlement to an initial disability rating in excess of 50 percent prior to October 21, 2011, and in excess of 70 percent from October 21, 2011, for PTSD is denied.  

Entitlement to an effective date prior to October 21, 2011 for the grant of TDIU is denied.  



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


